Case 9:19-cv-81160-RS Document 982 Entered on FLSD Docket 07/12/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

          v.

  CORELLIUM, LLC,

                     Defendant.



         PLAINTIFF APPLE INC.’S MOTION FOR REFERRAL TO SETTLEMENT
            CONFERENCE AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff Apple Inc., by and through undersigned counsel, respectfully moves this Court for

  an order referring this case for a settlement conference before a Magistrate or Senior Judge. In

  support of this request, Apple states as follows:

         1.      Under this Court’s June 24, 2021 Order, ECF No. 961, this case is now on a two-

  week calendar beginning on July 19, 2021, with a calendar call on July 13, 2021.

         2.      In January 2020, the parties engaged in mediation, which did not result in a

  settlement. See ECF No. 111-1.

         3.      In light of the upcoming trial, and as contemplated by Local Rule 16.1(d)(1), the

  parties have continued to engage in settlement discussions. To date, however, those discussions

  have not resulted in a settlement.

         4.      Apple believes that the assistance of a Magistrate or Senior Judge would facilitate

  the parties’ discussions and could assist the parties in identifying a mutually agreeable resolution

  of this dispute short of trial. Given Magistrate Judge Matthewman’s familiarity with this action

  and the parties’ respective positions, Apple believes he is best positioned to facilitate a settlement
Case 9:19-cv-81160-RS Document 982 Entered on FLSD Docket 07/12/2021 Page 2 of 3




  conference. Apple is, however, open to proceeding before any Magistrate or Senior Judge to whom

  the Court, in its discretion, may choose to refer this matter for a settlement conference.

          5.      A referral to a settlement conference would serve the interests of all parties by

  conserving resources, and potentially allowing the Court and parties to avoid the burden of a likely

  10-day jury trial.

                           LOCAL RULE 7.1(A)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for Plaintiff

  conferred via telephone and email with counsel for Defendant on July 12, 2021, regarding this

  Motion. Defendant does not oppose the request for a settlement conference, but only if the

  conference does not change the current trial date.




                                                   2
Case 9:19-cv-81160-RS Document 982 Entered on FLSD Docket 07/12/2021 Page 3 of 3




   Dated: July 12, 2021                            Respectfully Submitted,


   Michele D. Johnson*                             s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.



                                               3
